Citation Nr: 0734219	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-25 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1968 to October 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to verify the veteran's stressors, the RO sent a 
request to the U.S. Armed Service Center for Research of Unit 
Records (USASCRUR).  (The Board notes that this entity is now 
referred to as the U.S. Army and Joint Services Records 
Research Center - JSRRC.)  The request indicated that a 
letter from the veteran concerning his stressors was 
attached; however, the USASCRUR responded that the request 
was received without the attachment; there was no description 
of stressor events.  Therefore, the USASCRUR could not 
respond to the request and indicated so in a January 2004 
reply.

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and 
effective date of the disability are part 
of a claim for service connection, VA has 
a duty to notify claimants of the evidence 
needed to prove those parts of the claim).

2.  Attempt to verify the veteran's 
reported stressors.  Note the veteran's 
statements submitted in October 2003 that 
USASCRUR failed to receive in January 
2004.  If the record still contains 
insufficient information to attempt 
verification, ask the veteran to provide 
missing information.  If the veteran does 
not provide information sufficient to 
attempt stressor verification, the lack of 
sufficient information to verify the 
reported stressors should be documented in 
the claims folder.

3.  Readjudicate the claim of entitlement 
to service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement of 
the case and provide an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



